Case 5:20-cv-02128-JWH-SHK Document 36 Filed 07/26/21 Page 1 of 3 Page ID #:239

                                                                            JS-6

    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   3M COMPANY,                            Case No. 5:20-cv-02128-JWH-SHKx
   12               Plaintiff,
                                               JUDGMENT
   13         v.
   14   AMERICAN DENTAL
          EQUIPMENT, LLC, d/b/a LIONS
   15     DENTAL SUPPLY, a.k.a., LIONS
          DENTAL SUPPLY AND
   16     EQUIPMENT,
   17               Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:20-cv-02128-JWH-SHK Document 36 Filed 07/26/21 Page 2 of 3 Page ID #:240




    1         The above-captioned matter came before the Honorable John W.
    2   Holcomb, United States District Judge, presiding in Courtroom 2 of the above-
    3   captioned Court, pursuant to the Motion for Default Judgment of Plaintiff 3M
    4   Corporation [ECF No. 29].
    5         All claims have now been resolved, as follows: in the Order Granting
    6   Plaintiff’s Motion for Default Judgment filed substantially concurrently
    7   herewith, the Court granted default judgment in favor of Plaintiff.
    8         Now, therefore, pursuant to Rules 55 and 58 of the Federal Rules of Civil
    9   Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
   10   that judgment be entered as follows:
   11         1.     This Court possesses jurisdiction over this action pursuant to 28
   12   U.S.C. §§ 1331 and 1338(a) & (b).
   13         2.     American Dental Equipment, LLC d/b/a Lion’s Dental Supply
   14   a/k/a Lion’s Dental Supply & Equipment ( “Defendant”), its agents, servants,
   15   employees, officers, and all persons and entities in active concert and
   16   participation with them, are PERMANENTLY ENJOINED AND
   17   RESTRAINED from the following:
   18                a.    Misusing the 3M Trademarks 1 (or any other mark(s)
   19         confusingly similar thereto) for, on, and/or in connection with the
   20         manufacture, distribution, advertising, promoting, offering for sale,
   21         and/or sale of any goods or services, including, without limitation,
   22         3M-branded N95 respirator products, including but not limited to
   23         (i) using the 3M Trademarks in a way that misrepresents Defendant’s
   24         relationship with 3M or 3M’s relationship with the products being offered
   25
   26
   27   1
             3M advertises and promotes its products under the standard-character
        mark “3M” and the 3M logo (jointly, the “3M Trademarks”). See Compl.
   28   [ECF No. 1] ¶ 35 (defining the 3M Trademarks and incorporating the 3M logo).

                                                -2-
Case 5:20-cv-02128-JWH-SHK Document 36 Filed 07/26/21 Page 3 of 3 Page ID #:241




    1         by Defendant; and (ii) using the 3M Trademarks in way that dilutes their
    2         distinctive quality or tarnishes 3M’s reputation;
    3                b.    Falsely representing themselves as being authorized
    4         distributors, authorized suppliers, authorized sellers, authorized retailers,
    5         and/or licensees of 3M and/or any of 3M’s products (including, without
    6         limitation, 3M-branded N95 respirator products) and/or otherwise falsely
    7         representing to have an association or affiliation with, sponsorship by,
    8         and/or connection with, 3M and/or any of 3M’s products and/or 3M’s
    9         officers or employees; and
   10                c.    Engaging in conduct involving the advertisement or sale of
   11         3M-branded products.
   12         3.     Defendant is DIRECTED forthwith to destroy all unauthorized
   13   goods and materials within its possession, custody, and control that bear,
   14   feature, and/or contain any copy or colorable imitation of 3M’s Trademarks.
   15         4.     Plaintiff 3M Corporation (“Plaintiff”) shall have judgment against
   16   Defendant for Plaintiff’s costs of suit in the amount of $6,872.11 and for
   17   Plaintiff’s attorneys’ fees in the amount of $50,000.00. Each sum shall bear
   18   post-judgment interest at the rate of 0.07 percent.
   19         5.     To the extent that any party requests any other form of relief, such
   20   request is DENIED.
   21         IT IS SO ORDERED.
   22
   23   Dated: July 26, 2021
                                               John W. Holcomb
   24                                          UNITED STATES DISTRICT JUDGE
   25
   26
   27
   28

                                                -3-
